Citation Nr: 1103493	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  03-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946.  

When this matter was initially before the Board in June 2008, the 
Board denied service connection for low back disability.  The 
Veteran appealed the Board's June 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in a 
November 2009 order, granted the parties' joint motion for 
remand, vacating the Board's June 2008 decision and remanding the 
case for compliance with the terms of the joint motion.  

When this matter was again before the Board in April 2010, the 
Board remanded this case to comply with the terms of the Court's 
November 2009 order.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Lumbar disc disease had its onset in service.


CONCLUSION OF LAW

Lumbar disc disease was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for lumbar 
disc disease, which represents a complete grant of the benefits 
sought on appeal.  As such, no discussion of VA's duty to notify 
or assist is necessary.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks service connection for a lumbar spine disorder 
on the basis that he injured his back in service resulting in a 
lumbar spine disorder. He essentially claims he has had a 
continuity of low back symptoms since the inservice injury.

Service treatment records do not show any evidence of any back 
injury or condition.  The February 1946 separation examination 
report shows that the clinical evaluation of the spine was 
normal.

The claims file contains several letters from the Veteran sent 
during service to his family and dated in December 1943 and 
January 1944, which refers to a fall from a ladder on December 
17, 1943, resulting in a back injury and subsequent back pain.  
These letters reflect the Veteran's reports that low back 
symptoms were still present at the time of his letter sent on 
January 15, 1944.  At the time he wrote that he was attempting to 
obtain an X-ray examination of the condition.  

A June 1962 certificate of an attending physician noted the 
Veteran's complaints of a continuity of persistent low back pain 
and discomfort since the Veteran's back injury in December of 
1943.  The physician reported current X-ray findings of narrowing 
at L-4, absence of a normal lordotic curve and no active 
pathology; and a concluding impression of old fracture of body of 
L-4 vertebra.

An August 1962 letter from the Department of the Navy reflect 
that examination of the ship's deck log of the USS CLEVELAND 
revealed no records of any injury to the Veteran during December 
1943.

A November 1962 VA examination report shows that the Veteran 
reported that while aboard a ship in 1943 during service he 
slipped on some steps of the ship and injured his back.  He 
reported that the back did not bother him later in service, but 
lately it was bothering him considerably.  After examination, the 
report reflects a diagnosis of spondylolisthesis of the 
lumbosacral spine with marked bilateral separation of the pars 
interarticularis and forward displacement of L-5 and S-1.

The Veteran testified at a hearing at the RO in January 1963 that 
he injured his back in December 1943 and reported to sick bay for 
a couple of hours and was then returned to duty.  He testified 
that he received no further treatment during service and did not 
experience significant back problems until 1953.

Private treatment records show that the Veteran fell from his 
bicycle in March 1967, and was seen two days later for complaints 
of severe pain in the lower back, radiating into the hips, 
abdomen and legs.

A February 1977 VA examination report shows that the Veteran 
reported injuring his back in March 1967.  After examination the 
report contains a diagnosis of a non-disabling back injury, rule 
out herniated nucleus pulposus or old fracture L4 and L5.

In a September 2001 statement, Ashok Sonni, M.D., noted that the 
Veteran was his patient, and that the Veteran reported he injured 
his back during service and had fairly severe back pain after the 
injury for quite a few days.  Dr. Sonni opined that it was 
conceivable that the Veteran sustained enough of an injury to 
cause a fracture of the spine that had resulted in the present 
spondylolisthesis.

In a September 2001 statement, Marvin D. Maxwell, M.D., noted 
that the Veteran slipped on a ladder in 1943, falling hard on his 
buttocks.  The Veteran reported having two syncopal episodes that 
day and persistent low back pain in the years after the incident.

During a September 2010 VA examination the Veteran reported that 
during service he slipped on the steps of a ship and fell on his 
buttocks, injuring his back.  He reported that he passed out and 
was taken to sick bay but was told that nothing was wrong with 
him.  He reported having had low back pain since getting out of 
service but did not see a doctor until 1962.  X-ray examination 
concluded with an impression of findings consistent with 
spondylolysis of L5 resulting in grade 2 spondylolisthesis at the 
L5-S1 level; multilevel degenerative changes, most severe at the 
L5-S1 level.  After review of the claims file and examination, 
the examination report contains a diagnosis of spondylolysis of 
L5 resulting in grade 2 spondylolisthesis at the L5-S1 level; 
multilevel degenerative changes, most severe at the L5-S1 level.

The examiner stated that without resorting to speculation he 
could not resolve the issue of whether the diagnosis-
spondylolysis of L5 resulting in grade 2 spondylolisthesis at the 
L5-S1 level; multilevel degenerative changes, most severe at the 
L5-S1 level-was at least as likely as not related to service.  
In making that conclusion, the examiner relied on a review of the 
medical history since service as reflected in the claims file 
records.  

In addition to the examiner's initial conclusion stated above, 
with respect to the Veteran's report of a continuity of low back 
pain since the injury in service, the examiner opined that, "the 
low back disorder was incurred during or as a result of the 
military service presumptively."  That opinion was based in part 
on the examiner's finding that the Veteran's account of the 
injury incident in service appeared to be competent and credible, 
as it was described contemporaneously by the Veteran in letters 
at the time.

Thus, the Veteran has reported over an extended period that he 
has had continued problems with his low back since the in-service 
injury.  He is competent to attest to his observations of his 
lumbar spine symptomatology, to include attesting as to a 
continuity of symptomatology after discharge.  Layno v. Brown, 6 
Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  His assertions of 
his injury and continuity of symptoms are credible given that 
they are consistent with other competent evidence on file dated 
within a few years of the injury, and given that the account of 
the injury is consistent with contemporaneous letters he wrote to 
his family.  Further, the Veteran was describing symptoms at the 
time-shown in contemporaneous letters-that support a later 
diagnosis by medical professionals.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, opinions given 
by treating physicians tend to support his claim.  Moreover, the 
examiner at the most recent VA examination stated that he could 
not provide an opinion as to etiology without speculating, 
however, one part of his opinion, as discussed above, was 
supportive of the Veteran's claim.  

In light of the foregoing, and resolving all reasonable doubt in 
his favor, the Board finds that service connection for lumbar 
disc disease is warranted.


ORDER

Service connection for lumbar disc disease is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


